Citation Nr: 0804479	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-34 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for right ear sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1964 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) 
following a January 2007 Order from the United States Court 
of Appeals for Veterans Claims (CAVC) partially remanding the 
Board's October 2005 decision, denying the veteran's claim 
for service connection of bilateral sensorineural hearing 
loss on the merits.  This matter was originally on appeal 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.  

Since the CAVC order, the case was remanded by the Board in 
July 2007 to allow the Agency of Original Jurisdiction (AOJ) 
to further assist the veteran in the development of his 
claims in accordance with the CAVC order, to include 
affording him an additional opportunity to appear for a VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.

The Board further notes that during the pendency of this 
appeal, the RO partially granted the veteran's claim in a 
November 2007 rating decision granting him service connection 
for left ear sensorineural hearing loss.  The RO, in 
rendering its decision, primarily relied on the findings of a 
VA audiologist who examined the veteran in November 2002.  
The examination is discussed in more detail below, but 
briefly, the veteran was afforded a VA audiological 
examination in November 2002 where the examiner opined that 
at least a portion of the veteran's left ear hearing loss was 
likely due to military noise exposure because of the slight 
decline in hearing acuity in the left ear during his military 
service.  No similar decline was found in the right ear and, 
therefore, the examiner did not find it likely that the 
veteran's current right ear hearing loss was related to 
military noise exposure.  The November 2007 rating decision, 
relying on these findings, granted service connection for 
left ear sensorineural hearing loss and, thus, the decision 
fully substantiates this aspect of the claim and it is no 
longer before the Board here.  The remaining issue has been 
recharacterized appropriately above.


FINDING OF FACT

The preponderance of the credible, probative evidence is 
against a finding that the veteran's current right ear 
hearing loss is causally related to active service.


CONCLUSION OF LAW

The veteran's right ear sensorineural hearing loss was not 
incurred in or aggravated by active service, nor may it be 
presumed to have occurred therein. 38 U.S.C.A. §§  1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307 and 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for sensorineural hearing loss may be established 
based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307, 3.309(a).  As will be explained below, no legal 
presumption is applicable here because the first evidence of 
right ear hearing loss is not until 2004, nearly four decades 
after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection, there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss. Hensley v. Brown, 5 
Vet. App. 155, 157 (1993). The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish 
when a hearing loss disability can be service connected. 
Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Here, the veteran alleges that his current right ear hearing 
loss is due to in-service noise exposure to rifles, bazookas 
and other weapons.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his service experiences and current 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran's DD-214 indicate his MOS was that of an Infantry 
Weapons Repairman and so exposure to heavy artillery is 
likely and may be presumed.  His service medical records, 
however, are silent as to any complaints, treatments or 
diagnoses of hearing loss.  It is noteworthy that the 
veteran's February 1964 entrance examination and June 1968 
separation examination indicate virtually identical hearing 
test results for the veteran's right ear, both within normal 
limits.  In contrast, the tests indicate a slight decrease in 
high frequency hearing acuity in the left ear, albeit within 
normal limits.  In short, the veteran's service medical 
records are devoid of a chronic right ear condition.

Even if a chronic condition was not shown during service, 
however, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology or under 38 C.F.R. § 3.303(d) if the evidence 
shows a disease first diagnosed after service was incurred in 
service.  The pertinent inquiry, then, is whether the 
veteran's current right ear hearing loss was caused by any 
incident of service.  The Board concludes it was not.

The veteran's post-service treatment records do not indicate 
a diagnosis of right ear sensorineural hearing loss until 
March 2004, nearly four decades after service.  At that time, 
the veteran sought treatment from a private audiologist, Dr. 
Foss, where he was diagnosed with bilateral sensorineural 
hearing loss.  In regard to etiology, Dr. Foss opined as 
follows:
	
From [the veteran's] history of being exposed to 
the noise of rifles, bazookas, artillery and jet 
engines while serving in the military during the 
mid and late 1960s, it is quite likely that this 
was the beginning of your hearing loss and 
tinnitus.  The type and degree of your hearing 
level on your audiogram is consistent with noise 
induced hearing loss.

In contrast, pursuant to the January 2007 CAVC order, the 
veteran was afforded a VA audiological examination in 
November 2007 where the veteran was similarly diagnosed with 
bilateral sensorineural hearing loss, but the examiner opined 
as follows:

It is less likely than not that his hearing loss 
in the right ear was related to noise exposure 
during the service, since his medical records 
indicate his hearing was within normal limits at 
the time of his discharge.

	...

Since the damage is done when exposed to noise, a 
normal audiogram subsequent to the noise exposure 
would verify that the hearing had recovered 
without permanent loss.  Civilian noise exposure 
and presbycusis may be contributing factors [to 
current hearing loss].

As explained in the introduction of this opinion, it is 
noteworthy that the examiner, in contrast, opined that, "It 
is as least as likely as not (50/50 probability) that a 
portion of [the veteran's] hearing loss in the left ear was 
caused by or a result of noise exposure during the service, 
since his medical records indicate a progression of the loss 
while in the service."  In short, based on the medical 
evidence, the examiner concludes the continuity of 
symptomatology at least makes plausible that the veteran's 
left ear hearing loss was partially caused by his military 
service, whereas the same continuity of symptomatology is 
lacking for the right ear.  Based on this opinion, the RO 
awarded the veteran service connection for left ear 
sensorineural hearing loss in a November 2007 rating 
decision, but declined to make a similar decision with regard 
to the right ear.

In regard to the veteran's right ear hearing loss, the Board 
finds the examiner's opinion compelling.  It is based on a 
complete review of the claims file and on specific diagnostic 
tests and physical examination.  Further, a complete and 
through rationale is provided for the opinion rendered.  It 
is clear the examiner reviewed the veteran's service medical 
records indicating the veteran suffered slight decrease in 
left ear hearing acuity, but no similar loss in the right ear 
by the time of his separation from the military.  The 
examiner's conclusion is fully explained and consistent with 
the evidence of record.

In contrast, although Dr. Foss references the veteran's 
history of in-service noise exposure, it is clear he did not 
review the veteran's file himself, but rather merely relied 
on the veteran's statements.  Consequently, the relevant 
medical history indicated by Dr. Foss is incomplete.  As 
mentioned above, the veteran's service medical records do not 
indicate any change in right ear hearing acuity during 
service and a complete void of any continuity of 
symptomatology thereafter.  The veteran also concedes he 
worked in a factory after service and, therefore, post-
service occupational noise may have been a contributing 
factor to his current right ear hearing loss.  In short, the 
probative value of Dr. Foss' opinion is significantly 
lessened due to incomplete and inaccurate factual premises 
relied on.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
The Board further notes that a bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. Brown, 11 Vet. 
App. 345, 348 (1998).  

While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
Other than referencing military noise exposure, Dr. Foss' 
opinion is simply not thorough enough to support his nexus 
opinion. 

The Board finds the preponderance of the evidence is against 
his claim for service connection for right ear sensorineural 
hearing loss. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in April 2004 and July 2007.  Those letters 
advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  The July 2007 letter 
further informed the veteran of how effective dates and 
disability ratings are determined as well as informing him to 
provide any relevant evidence in his possession.  Cf. 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  VA and private medical records identified by the 
veteran have been obtained, to the extent possible.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a medical examination to obtain an 
opinion as to whether his hearing loss can be attributed to 
his military noise exposure.  Cf. Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004).  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  


ORDER

Entitlement to service connection for right ear sensorineural 
hearing loss is denied.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


